Title: The Marine Committee to the American Commissioners, 10 June 1778: résumé
From: Marine Committee
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<York, Pa., June 10, 1778: Twenty-eight twenty-four-pounders and twenty-eight eighteen-pounders are needed for a ship now building at Portsmouth; please send them there or to Boston at the first opportunity. If the Boston and Providence are in France, they may carry them. In that case please load an equal number of each size as needed for ballast; we shall have use for more than the ship requires.>
